Citation Nr: 0504475	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  93-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected chronic bronchitis.  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision in which the RO 
implemented a March 1999 Board decision granting service 
connection for chronic bronchitis.  

In the May 1999 rating decision, the RO assigned a 
noncompensable rating for the chronic bronchitis from 
November 1990, a 10 percent rating from July 1997, and a 
noncompensable rating from April 1999.  The veteran 
subsequently perfected an appeal regarding the disability 
ratings assigned for his service-connected disability.  

In February 2001, the Board remanded this case to the RO for 
additional evidentiary development.  

Thereafter, in a March 2002 rating decision, the RO granted 
an increased rating of 30 percent for chronic bronchitis, 
effective November 1990.  As this award is not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993)  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking a disability rating in excess of 30 
percent for his service-connected chronic bronchitis.

The record reflects that, in August 2004, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA) regarding the severity of the veteran's disability.  

In a November 2004, a VA pulmonologist reviewed the veteran's 
claims folder and completed a memorandum detailing his 
findings regarding the current severity of the service-
connected disability.  

The Board subsequently forwarded a copy of this memorandum to 
the veteran accompanied by a request that the veteran specify 
whether or not he wished to waive initial consideration of 
this new evidence by the agency of original jurisdiction 
(AOJ).

In December 2004, the veteran submitted an additional 
statement in support of this claim.  He also indicated that 
he wished for his case to be remanded to the AOJ for initial 
consideration of the new evidence.  38 C.F.R. § 20.1304 
(Effective October 4, 2004).

Accordingly, this case is remanded for the following action:

The RO should readjudicate the veteran's 
claim for an increased rating for the 
service-connected chronic bronchitis, 
based on all pertinent evidence of 
record.  Any indicated development should 
be undertaken in this regard.  If the 
benefit sought by the veteran continues 
to be denied, he must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



